 


109 HR 2067 IH: Acquisition System Improvement Act
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2067 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Tom Davis of Virginia (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for an improved acquisition system. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Acquisition System Improvement Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Acquisition improvements 
Sec. 101. Government-industry exchange program 
Sec. 102. Share-in-savings amendments 
Sec. 103. Agency acquisition protests 
Sec. 104. Use of commercially available online services for Federal procurement of commercial items 
Sec. 105. Extension of deadline for report from statutory and regulatory advisory panel 
Sec. 106. Adjustment of cost accounting standard threshold 
Sec. 107. Use of Federal supply schedules by State and local governments for goods and services for defense against or recovery from terrorism or nuclear, biological, chemical, or radiological attack 
Sec. 108. Uniform payment standards for contract financing 
Title II—Contract dispute enhancement 
Subtitle A—General Provisions 
Sec. 211. Definitions 
Subtitle B—Establishment of Civilian and Defense Boards of Contract Appeals 
Sec. 221. Establishment 
Sec. 222. Membership 
Sec. 223. Chairmen 
Sec. 224. Rulemaking authority 
Sec. 225. Authorization of appropriations 
Subtitle C—Functions of Defense and Civilian Boards of Contract Appeals 
Sec. 231. Contract disputes 
Sec. 232. Enhanced access for small business 
Sec. 233. Applicability to certain contracts 
Subtitle D—Transfers and Transition, Savings, and Conforming Provisions 
Sec. 241. Transfer and allocation of appropriations and personnel 
Sec. 242. Terminations and savings provisions 
Sec. 243. Contract disputes authority of Boards 
Sec. 244. References to agency Boards of contract appeals 
Sec. 245. Conforming amendments 
Subtitle E—Effective Date; Regulations and Appointment of Chairmen 
Sec. 251. Effective date 
Sec. 252. Regulations 
Sec. 253. Appointment of Chairmen of Defense Board and Civilian Board  
IAcquisition improvements 
101.Government-industry exchange program 
(a)In generalSubpart B of part III of title 5, United States Code, is amended by adding at the end the following: 
 
38Acquisition professional exchange program 
 
Sec 
3801. Definitions 
3802. General provisions 
3803. Assignment of employees to private sector organizations 
3804. Assignment of employees from private sector organizations 
3805. Reporting requirement 
3806. Regulations 
3801.DefinitionsFor purposes of this chapter— 
(1)the term agency— 
(A)subject to subparagraph (B), means an executive agency; and 
(B)does not include— 
(i)the General Accounting Office; 
(ii)an Office of Inspector General of an establishment or a designated Federal entity established under the Inspector General Act of 1978; and 
(iii)the Defense Contract Audit Agency referred to in section 2313(b) of title 10; and 
(2)the term detail means— 
(A)the assignment or loan of an employee of an agency to a private sector organization without a change of position from the agency that employs the individual, or 
(B)the assignment or loan of an employee of a private sector organization to an agency without a change of position from the private sector organization that employs the individual,whichever is appropriate in the context in which such term is used. 
3802.General provisions 
(a)Assignment authorityOn request from or with the agreement of a private sector organization, and with the consent of the employee concerned, the head of an agency may arrange for the assignment of an employee of the agency to a private sector organization or an employee of a private sector organization to the agency. An eligible employee is an individual who— 
(1)works in the field of Federal acquisition or acquisition management; 
(2)is considered an exceptional performer by the individual’s current employer; and 
(3)is expected to assume increased acquisition management responsibilities in the future.An employee of an agency shall be eligible to participate in this program only if the employee is employed at the GS–11 level or above (or equivalent) and is serving under a career or career-conditional appointment or an appointment of equivalent tenure in the excepted service. 
(b)AgreementsEach agency that exercises its authority under this chapter shall provide for a written agreement between the agency and the employee concerned regarding the terms and conditions of the employee’s assignment. In the case of an employee of the agency, the agreement shall— 
(1)require the employee to serve in the civil service, upon completion of the assignment, for a period equal to the length of the assignment; and 
(2)provide that, in the event the employee fails to carry out the agreement (except for good and sufficient reason, as determined by the head of the agency from which assigned) the employee shall be liable to the United States for payment of all expenses of the assignment.An amount under paragraph (2) shall be treated as a debt due the United States. 
(c)TerminationAssignments may be terminated by the agency or private sector organization concerned for any reason at any time. 
(d)DurationAssignments under this chapter shall be for a period of between 6 months and 1 year, and may be extended in 3-month increments for a total of not more than 1 additional year, except that no assignment under this chapter may commence after the end of the 5-year period beginning on the date of the enactment of this chapter. 
(e)AssistanceThe Administrator for Federal Procurement Policy, by agreement with the Office of Personnel Management, may assist in the administration of this chapter, including by maintaining lists of potential candidates for assignment under this chapter, establishing mentoring relationships for the benefit of individuals who are given assignments under this chapter, and publicizing the program. 
(f)ConsiderationsIn exercising any authority under this chapter, an agency shall take into consideration— 
(1)the need to ensure that small business concerns are appropriately represented with respect to the assignments described in sections 3803 and 3804, respectively; and 
(2)how assignments described in section 3803 might best be used to help meet the needs of the agency for the training of employees in acquisition management. 
3803.Assignment of employees to private sector organizations 
(a)In generalAn employee of an agency assigned to a private sector organization under this chapter is deemed, during the period of the assignment, to be on detail to a regular work assignment in his agency. 
(b)Coordination with chapter 81Notwithstanding any other provision of law, an employee of an agency assigned to a private sector organization under this chapter is entitled to retain coverage, rights, and benefits under subchapter I of chapter 81, and employment during the assignment is deemed employment by the United States, except that, if the employee or the employee’s dependents receive from the private sector organization any payment under an insurance policy for which the premium is wholly paid by the private sector organization, or other benefit of any kind on account of the same injury or death, then, the amount of such payment or benefit shall be credited against any compensation otherwise payable under subchapter I of chapter 81. 
(c)ReimbursementsThe assignment of an employee to a private sector organization under this chapter may be made with or without reimbursement by the private sector organization for the travel and transportation expenses to or from the place of assignment, subject to the same terms and conditions as apply with respect to an employee of a Federal agency or a State or local government under section 3375, and for the pay, or a part thereof, of the employee during assignment. Any reimbursements shall be credited to the appropriation of the agency used for paying the travel and transportation expenses or pay. 
(d)Tort liability; supervisionThe Federal Tort Claims Act and any other Federal tort liability statute apply to an employee of an agency assigned to a private sector organization under this chapter. The supervision of the duties of an employee of an agency so assigned to a private sector organization may be governed by an agreement between the agency and the organization. 
(e)Small business concerns 
(1)In generalThe head of each agency shall take such actions as may be necessary to ensure that, of the assignments made under this chapter from such agency to private sector organizations in each year, at least 20 percent are to small business concerns. 
(2)DefinitionsFor purposes of this subsection— 
(A)the term small business concern means a business concern that satisfies the definitions and standards specified by the Administrator of the Small Business Administration under section 3(a)(2) of the Small Business Act (as from time to time amended by the Administrator); 
(B)the term year refers to the 12-month period beginning on the date of the enactment of this chapter, and each succeeding 12-month period in which any assignments under this chapter may be made; and 
(C)the assignments made in a year are those commencing in such year. 
(3)Reporting requirementAn agency which fails to comply with paragraph (1) in a year shall, within 90 days after the end of such year, submit a report to the Committees on Government Reform and Small Business of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Small Business of the Senate. The report shall include— 
(A)the total number of assignments made under this chapter from such agency to private sector organizations in the year; 
(B)of that total number, the number (and percentage) made to small business concerns; and 
(C)the reasons for the agency’s noncompliance with paragraph (1). 
(4)ExclusionThis subsection shall not apply to an agency in any year in which it makes fewer than 5 assignments under this chapter to private sector organizations. 
3804.Assignment of employees from private sector organizations 
(a)In generalAn employee of a private sector organization assigned to an agency under this chapter is deemed, during the period of the assignment, to be on detail to such agency. 
(b)Terms and conditionsAn employee of a private sector organization assigned to an agency under this chapter— 
(1)may continue to receive pay and benefits from the private sector organization from which he is assigned; 
(2)is deemed, notwithstanding subsection (a), to be an employee of the agency for the purposes of— 
(A)chapter 73; 
(B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18; 
(C)sections 1343, 1344, and 1349(b) of title 31; 
(D)the Federal Tort Claims Act and any other Federal tort liability statute; 
(E)the Ethics in Government Act of 1978; 
(F)section 1043 of the Internal Revenue Code of 1986; and 
(G)section 27 of the Office of Federal Procurement Policy Act; 
(3)may not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private sector organization from which he is assigned; and 
(4)is subject to such regulations as the President may prescribe.The supervision of an employee of a private sector organization assigned to an agency under this chapter may be governed by agreement between the agency and the private sector organization concerned. Such an assignment may be made with or without reimbursement by the agency for the pay, or a part thereof, of the employee during the period of assignment, or for any contribution of the private sector organization to employee benefit systems. 
(c)Coordination with chapter 81An employee of a private sector organization assigned to an agency under this chapter who suffers disability or dies as a result of personal injury sustained while performing duties during the assignment shall be treated, for the purpose of subchapter I of chapter 81, as an employee as defined by section 8101 who had sustained the injury in the performance of duty, except that, if the employee or the employee’s dependents receive from the private sector organization any payment under an insurance policy for which the premium is wholly paid by the private sector organization, or other benefit of any kind on account of the same injury or death, then, the amount of such payment or benefit shall be credited against any compensation otherwise payable under subchapter I of chapter 81. 
(d)Prohibition against charging certain costs to the Federal GovernmentA private sector organization may not charge the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to an agency under this chapter for the period of the assignment. 
3805.Reporting requirement 
(a)In generalThe Office of Personnel Management shall, not later than April 30 and October 31 of each year, prepare and submit to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a semiannual report summarizing the operation of this chapter during the immediately preceding 6-month period ending on March 31 and September 30, respectively. 
(b)ContentEach report shall include, with respect to the 6-month period to which such report relates— 
(1)the total number of individuals assigned to, and the total number of individuals assigned from, each agency during such period; 
(2)a brief description of each assignment included under paragraph (1), including— 
(A)the name of the assigned individual, as well as the private sector organization and the agency (including the specific bureau or other agency component) to or from which such individual was assigned; 
(B)the respective positions to and from which the individual was assigned, including the duties and responsibilities and the pay grade or level associated with each; and 
(C)the duration and objectives of the individual’s assignment; and 
(3)such other information as the Office considers appropriate. 
(c)PublicationA copy of each report submitted under subsection (a)— 
(1)shall be published in the Federal Register; and 
(2)shall be made publicly available on the Internet. 
(d)Agency cooperationOn request of the Office, agencies shall furnish such information and reports as the Office may require in order to carry out this section. 
3806.RegulationsThe Director of the Office of Personnel Management shall prescribe regulations for the administration of this chapter.. 
(b)ReportNot later than 4 years after the date of the enactment of this Act, the General Accounting Office shall prepare and submit to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the operation of chapter 38 of title 5, United States Code (as added by this section). Such report shall include— 
(1)an evaluation of the effectiveness of the program established by such chapter; and 
(2)a recommendation as to whether such program should be continued (with or without modification) or allowed to lapse. 
(c)Clerical amendmentThe table of chapters at the beginning of part III of title 5, United States Code, is amended by inserting after the item relating to chapter 37 the following: 
 
 
38.Acquisition Professional Exchange Program3801. 
(d)Coordination with acquisition workforce provisions of Office of Federal Procurement Policy ActSection 37 of the Office of Federal Procurement Policy Act (41 U.S.C. 433) is amended by adding at the end the following new subsection: 
 
(i)Authority to detail employees to non-federal employers 
(1)In carrying out the provisions of this section, the Administrator, by agreement with the Director of the Office of Personnel Management, may provide for a program under which a Federal employee may be detailed to a non-Federal employer. The Administrator, by agreement with the Director of the Office of Personnel Management, shall prescribe regulations for such program, including the conditions for service and duties as the Administrator considers necessary. 
(2)An assignment described in section 3803 of title 5, United States Code, may not be made unless a program under paragraph (1) is established, and the assignment is made in accordance with the requirements of such program.. 
(e)Ethics provisions 
(1)One-year restriction on certain communicationsSection 207(c)(2)(A)(v) of title 18, United States Code, is amended by inserting or 38 after chapter 37. 
(2)Disclosure of confidential informationSection 1905 of title 18, United States Code, is amended by inserting or 38 after chapter 37. 
(3)Contract adviceSection 207(l) of title 18, United States Code, is amended— 
(A)in the subsection heading, by striking Details.— and inserting Detailees.—; and 
(B)by inserting or 38 after chapter 37. 
(4)Restriction on disclosure of procurement informationSection 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) is amended in the last sentence of subsection (a)(1) by inserting or 38 after chapter 37. 
(f)Technical and conforming amendments 
(1)Amendments to title 5, United States CodeTitle 5, United States Code, is amended— 
(A)in section 3111(d), by inserting or 38 after chapter 37; and 
(B)in section 7353(b)(4), by inserting or 38 after chapter 37. 
(2)Amendment to title 18, United States CodeSection 209(g) of title 18, United States Code, is amended— 
(A)in paragraph (1), by inserting or 38 after chapter 37; and 
(B)by amending paragraph (2) to read as follows: 
 
(2)For purposes of this subsection, the term agency— 
(A)with respect to assignments under chapter 37 of title 5, means an agency (as defined in section 3701 of title 5) and the Office of the Chief Technology Officer of the District of Columbia; and 
(B)with respect to assignments under chapter 38 of title 5, means an agency (as defined by section 3801 of title 5).. 
(3)Eligibility for thrift savings planSection 125(c)(1)(D) of Public Law 100–238 (101 Stat. 1757; 5 U.S.C. 8432 note) is amended by inserting or 38 after chapter 37. 
102.Share-in-savings amendments 
(a)Defense contractsSection 2332 of title 10, United States Code, is amended— 
(1) in subsection (b)(3)(B), by striking in each of fiscal years 2003, 2004, and 2005 and inserting in the fiscal year; and 
(2)by striking subsection (d). 
(b)Other contractsSection 317 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 266a) is amended— 
(1)in subsection (b)(3)(B), by striking in each of fiscal years 2003, 2004, and 2005 and inserting in the fiscal year; and 
(2)by striking subsection (d). 
(c)Technical correction amendmentSection 317 of such Act (41 U.S.C. 266a) is amended in subsection (b)(3)(B) by striking chapter and inserting title.   
103.Agency acquisition protests 
(a)Defense contracts 
(1)Chapter 137 of title 10, United States Code, is amended by inserting after section 2305a the following new section: 
 
2305b.Protests 
(a)In generalAn interested party may protest an acquisition of supplies or services by an agency based on an alleged violation of an acquisition law or regulation, and a decision regarding such alleged violation shall be made by the agency in accordance with this section. 
(b)Restriction on contract award pending 
(1)Except as provided in paragraph (2), a contract may not be awarded by an agency after a protest concerning the acquisition has been submitted under this section and while the protest is pending. 
(2)The head of the acquisition activity responsible for the award of the contract may authorize the award of a contract, notwithstanding a pending protest under this section, upon making a written finding that urgent and compelling circumstances do not allow for waiting for a decision on the protest. 
(c)Restriction on contract performance pending decision 
(1)Except as provided in paragraph (2), performance of a contract may not be authorized (and performance of the contract shall cease if performance has already begun) in any case in which a protest of the contract award is submitted under this section before the later of— 
(A)the date that is 10 days after the date of contract award; or 
(B)the date that is five days after an agency debriefing date offered to an unsuccessful offeror for any debriefing that is requested and, when requested, is required, under section 2305(b)(5) of this title. 
(2)The head of the acquisition activity responsible for the award of a contract may authorize performance of the contract notwithstanding a pending protest under this section upon making a written finding that urgent and compelling circumstances do not allow for waiting for a decision on the protest. 
(d)Deadline for decisionThe head of an agency shall issue a decision on a protest under this section not later than the date that is 20 working days after the date on which the protest is submitted to such head of an agency. 
(e)Judicial reviewA decision on a protest under this section is not subject to judicial review. 
(f)ConstructionNothing in this section shall affect the right of an interested party to file a protest with the Comptroller General under subchapter V of chapter 35 of title 31. An interested party who has filed a protest under this section with respect to an acquisition may not file an action with respect to that acquisition in the United States Court of Federal Claims while the protest is pending. 
(g)DefinitionsIn this section, the terms protest and interested party have the meanings given such terms in section 3551 of title 31.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2305a the following new item: 
 
 
2305b. Protests. 
(b)Other agenciesTitle III of the Federal Property and Administrative Services Act of 1949 is amended by inserting after section 303M (41 U.S.C. 253m) the following new section: 
 
303N.Protests 
(a)In generalAn interested party may protest an acquisition of supplies or services by an executive agency based on an alleged violation of an acquisition law or regulation, and a decision regarding such alleged violation shall be made by the agency in accordance with this section. 
(b)Restriction on contract award pending decision 
(1)Except as provided in paragraph (2), a contract may not be awarded by an agency after a protest concerning the acquisition has been submitted under this section and while the protest is pending. 
(2)The head of the acquisition activity responsible for the award of a contract may authorize the award of the contract, notwithstanding a pending protest under this section, upon making a written finding that urgent and compelling circumstances do not allow for waiting for a decision on the protest. 
(c)Restriction on contract performance pending decision 
(1)Except as provided in paragraph (2), performance of a contract may not be authorized (and performance of the contract shall cease if performance has already begun) in any case in which a protest of the contract award is submitted under this section before the later of— 
(A)the date that is 10 days after the date of contract award; or 
(B)the date that is five days after an agency debriefing date offered to an unsuccessful offeror for any debriefing that is requested and, when requested, is required, under section 303B(e) of this title. 
(2)The head of the acquisition activity responsible for the award of a contract may authorize performance of the contract notwithstanding a pending protest under this section upon making a written finding that urgent and compelling circumstances do not allow for waiting for a decision on the protest. 
(d)Deadline for decisionThe head of an executive agency shall issue a decision on a protest under this section not later than the date that is 20 working days after the date on which the protest is submitted to the executive agency. 
(e)Judicial reviewA decision on a protest under this section shall not be subject to judicial review. 
(f)ConstructionNothing in this section shall affect the right of an interested party to file a protest with the Comptroller General under subchapter V of chapter 35 of title 31, United States Code. An interested party who has filed a protest under this section with respect to an acquisition may not file an action with respect to that acquisition in the United States Court of Federal Claims while the protest is pending. 
(g)DefinitionsIn this section, the terms protest and interested party have the meanings given such terms in section 3551 of title 31, United States Code.. 
(c)Conforming amendmentSection 3553(d)(4) of title 31, United States Code, is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)by striking the period at the end of subparagraph (B) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(C)in the case of a protest of the same matter regarding such contract that is submitted under section 2305b of title 10 or section 303N of the Federal Property and Administrative Services Act of 1949, the date that is 5 days after the date on which a decision on that protest is issued.. 
104.Use of commercially available online services for Federal procurement of commercial items 
(a)Amendment to the Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to include provisions that require the head of an executive agency, to the maximum extent practicable, to use commercially available online procurement services to purchase commercial items, including those procurement services that allow the agency to conduct reverse auctions. 
(b)ReportNot later than one year after the revisions to the Federal Acquisition Regulation are issued pursuant to subsection (a), the Administrator for Federal Procurement Policy shall submit to the Committees on Homeland Security and Governmental Affairs and on Armed Services of the Senate and the Committees on Government Reform and on Armed Services of the House of Representatives a report on the use of commercially available online procurement services. The report shall include— 
(1)a list of the executive agencies that have used commercially available online procurement services, and the number of times each has so used such services; 
(2)a list of the types of commercially available online procurement services used by each executive agency and the dollar value of the procurements conducted through each type of commercially available online procurement service; and 
(3)the Administrator’s recommendations for further encouraging the use of commercially available online procurement services, particularly those that afford the Federal Government the opportunity to conduct reverse auctions.  
(c)DefinitionsIn this section: 
(1)The term commercially available online procurement services, with respect to procurement by executive agencies, includes reverse auctions and other services accessible on the Internet that allow executive agencies to purchase commercial items from electronic catalogs and offerors to bid for delivery orders of such items.  
(2)The term reverse auction, with respect to procurement by executive agencies, means a method of soliciting offers on the Internet for commercial items, not including construction-related services, in which—  
(A)firms compete against each other on the Internet in real time and in an open and interactive environment; and 
(B)each firm’s identity and pricing are safeguarded. 
(3)The term Federal Acquisition Regulation means the single Government-wide procurement regulation issued in accordance with sections 6 and 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 405 and 421). 
(4)The terms executive agency, commercial item, and procurement have the meanings provided those terms in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.). 
105.Extension of deadline for report from statutory and regulatory advisory panelSubsection (d) of section 1423 of the Services Acquisition Reform Act of 2003 (Public Law 108–136; 41 U.S.C. 405 note) is amended by striking one year and inserting two years. 
106.Adjustment of cost accounting standard thresholdSection 26(f)(2)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 422(f)(A)) is amended by striking $500,000 and inserting $550,000. 
107.Use of Federal supply schedules by State and local governments for goods and services for defense against or recovery from terrorism or nuclear, biological, chemical, or radiological attack 
(a)Authority to use supply schedules for certain goods and servicesSection 502 of title 40, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Use of supply schedules for certain goods and services 
(1)In generalThe Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for goods and services that are used to facilitate defense against or recovery from terrorism or nuclear, biological, chemical, or radiological attack. 
(2)Determination by Secretary of Homeland SecurityThe Secretary of Homeland Security shall determine which goods and services qualify as goods and services described in paragraph (1) before the Administrator provides for the use of the Federal supply schedule relating to such goods and services. 
(3)Voluntary useIn the case of the use by a State or local government of a Federal supply schedule pursuant to paragraph (1), participation by a firm that sells to the Federal Government through the supply schedule shall be voluntary with respect to a sale to the State or local government through such supply schedule. 
(4)DefinitionsThe definitions in subsection (c)(3) shall apply for purposes of this section.. 
(b)ProceduresNot later than 30 days after the date of the enactment of this Act, the Administrator of General Services shall establish procedures to implement section 502(d) of title 40, United States Code (as added by subsection (a). 
108.Uniform payment standards for contract financing 
(a)Revision of Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to establish payment terms for contract financing payments that are not otherwise subject to other laws governing payment terms. The revisions shall provide that— 
(1)all contract financing payments be made by the agency concerned as quickly as practicable; 
(2)to the maximum extent practicable, contract financing payments be made within 14 days after receipt and approval of an invoice by a government official; and 
(3)in determining the appropriate payment terms for a contract, an agency should consider— 
(A)geographical separation; 
(B)workload; 
(C)contractor ability to submit a proper request for payment; and 
(D)other factors that could affect timing of payment. 
(b)DefinitionsIn this section: 
(1)Federal acquisition regulationThe term Federal Acquisition Regulation means the single Government-wide procurement regulation issued in accordance with sections 6 and 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 405 and 421). 
(2)Contract financing paymentThe term contract financing payment— 
(A)means an authorized Government disbursement of monies to a contractor before acceptance of supplies or services by the Government; 
(B)includes— 
(i)advance payments; 
(ii)performance-based payments; 
(iii)commercial advance and interim payments; 
(iv)progress payments based on cost; 
(v)progress payments based on a percentage or state of completion; and 
(vi)interim payments under a cost reimbursement contract; and 
(C)does not include— 
(i)invoice payments; 
(ii)payments for partial deliveries; or 
(iii)lease and rental payments.  
IIContract dispute enhancement 
AGeneral provisions 
211.Definitions 
(a)In generalThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.) is amended by adding at the end the following: 
 
IIDispute resolution 
AGeneral provisions 
201.DefinitionsIn this title: 
(1)The term Defense Board means the Department of Defense Board of Contract Appeals established pursuant to section 8(a)(1) of the Contract Disputes Act of 1978 (41 U.S.C. 607). 
(2)The term Civilian Board means the Civilian Board of Contract Appeals established pursuant to section 8(b)(1) of the Contract Disputes Act of 1978 (41 U.S.C. 607). 
(3)The term Board judge means a member of the Defense Board or the Civilian Board, as the case may be. 
(4)The term Chairman means the Chairman of the Defense Board or the Civilian Board, as the case may be. 
(5)The term Board concerned means— 
(A)the Defense Board with respect to matters within its jurisdiction; and 
(B)the Civilian Board with respect to matters within its jurisdiction. 
(6)The term executive agency— 
(A)with respect to contract disputes under the jurisdiction of the Defense Board, means the Department of Defense, the Department of the Army, the Department of the Navy, the Department of the Air Force, or the National Aeronautics and Space Administration; and 
(B)with respect to contract disputes under the jurisdiction of the Civilian Board, has the meaning given by section 4(1) of this Act except that the term does not include the Department of Defense, the Department of the Army, the Department of the Navy, the Department of the Air Force, the National Aeronautics and Space Administration, and the Tennessee Valley Authority.. 
(b)Conforming amendmentsThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.) is further amended— 
(1)by inserting the following before section 1: 
 
IFederal Procurement Policy generally;and 
(2)in section 4, by striking out As used in this Act: and inserting in lieu thereof Except as otherwise specifically provided, as used in this Act:. 
BEstablishment of civilian and defense Boards of contract appeals 
221.Establishment 
(a)Defense BoardSubsection (a)(1) of section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607) is amended to read as follows: 
 
(a) 
(1)There is established in the Department of Defense a board of contract appeals to be known as the Department of Defense Board of Contract Appeals.. 
(b)Civilian BoardSubsection (b)(1) of section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607) is amended to read as follows: 
 
(b) 
(1)There is established in the General Services Administration a board of contract appeals to be known as the Civilian Board of Contract Appeals.. 
222.MembershipThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 211, is further amended by adding at the end the following: 
 
202.Membership 
(a)Appointment 
(1) 
(A)The Defense Board shall consist of judges appointed by the Secretary of Defense from a register of applicants maintained by the Defense Board, in accordance with rules issued by the Defense Board for establishing and maintaining a register of eligible applicants and selecting Defense Board judges. The Secretary shall appoint a judge without regard to political affiliation and solely on the basis of the professional qualifications required to perform the duties and responsibilities of a Defense Board judge. 
(B)The Civilian Board shall consist of judges appointed by the Administrator for Federal Procurement Policy from a register of applicants maintained by the Administrator, in accordance with rules issued by the Administrator for establishing and maintaining a register of eligible applicants and selecting Civilian Board judges. The Administrator shall appoint a judge without regard to political affiliation and solely on the basis of the professional qualifications required to perform the duties and responsibilities of a Civilian Board judge. 
(2)The members of the Defense Board and the Civilian Board shall be selected and appointed to serve in the same manner as administrative law judges appointed pursuant to section 3105 of title 5, United States Code, with an additional requirement that such members shall have had not fewer than five years of experience in public contract law. 
(3)Notwithstanding paragraph (2) and subject to subsection (b), the following persons shall serve as Board judges: 
(A)For the Defense Board, any full-time member of the Armed Services Board of Contract Appeals serving as such on the day before the effective date of this title. 
(B)For the Civilian Board, any full-time member of any agency board of contract appeals other than the Armed Services Board of Contract Appeals, the Postal Service Board of Contract Appeals, and the board of contract appeals of the Tennessee Valley Authority serving as such on the day before the effective date of this title. 
(b)RemovalMembers of the Defense Board and the Civilian Board shall be subject to removal in the same manner as administrative law judges, as provided in section 7521 of title 5, United States Code. 
(c)CompensationCompensation for the Chairman of the Defense Board and the Chairman of the Civilian Board and all other members of each Board shall be determined under section 5372a of title 5, United States Code.. 
223.ChairmenThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 222, is further amended by adding at the end the following: 
 
203.Chairmen 
(a)Designation 
(1) 
(A)The Chairman of the Defense Board shall be designated by the Secretary of Defense to serve for a term of five years. The Secretary shall select the Chairman from among sitting judges each of whom has had at least five years of service as a member of the Armed Services Board of Contract Appeals. 
(B)The Chairman of the Civilian Board shall be designated by the Administrator for Federal Procurement Policy to serve for a term of five years. The Administrator shall select the Chairman from among sitting judges each of whom has had at least five years of service as a member of an agency board of contract appeals other than the Armed Services Board of Contract Appeals. 
(2)A Chairman of a Board may continue to serve after the expiration of the Chairman’s term until a successor has taken office. A Chairman may be reappointed any number of times. 
(b)ResponsibilitiesThe Chairman of the Defense Board or the Civilian Board, as the case may be, shall be responsible on behalf of the Board for the executive and administrative operation of the Board, including functions of the Board with respect to the following: 
(1)The selection, appointment, and fixing of the compensation of such personnel, pursuant to part III of title 5, United States Code, as the Chairman considers necessary or appropriate, including a Clerk of the Board, a General Counsel, and clerical and legal assistance for Board judges. 
(2)The supervision of personnel employed by or assigned to the Board, and the distribution of work among such personnel. 
(3)The operation of an Office of the Clerk of the Board, including the receipt of all filings made with the Board, the assignment of cases, and the maintenance of all records of the Board. 
(4)The prescription of such rules and regulations as the Chairman considers necessary or appropriate for the administration and management of the Board. 
(c)Vice chairmenThe Chairman of the Defense Board or the Civilian Board, as the case may be, may designate up to two other Board judges as Vice Chairmen. The Vice Chairmen, in the order designated by the Chairman, shall act in the place and stead of the Chairman during the absence of the Chairman.. 
224.Rulemaking authorityThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 223, is further amended by adding at the end the following: 
 
204.Rulemaking authorityExcept as provided by section 252 of the Acquisition System Improvement Act, the Chairman of the Defense Board and the Chairman of the Civilian Board, in consultation with the Administrator for Federal Procurement Policy, shall jointly issue and maintain— 
(1)such procedural rules and regulations as are necessary to the exercise of the functions of the Boards under section 211; and 
(2)statements of policy of general applicability with respect to such functions.. 
225.Authorization of appropriationsThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 224, is further amended by adding at the end the following: 
 
205.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2005 and each succeeding fiscal year such sums as may be necessary to carry out the provisions of this title. Funds for the activities of each Board shall be separately appropriated for such purpose. Funds appropriate pursuant to this section shall remain available until expended.. 
CFunctions of defense and civilian Boards of contract appeals 
231.Contract disputesThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 225, is further amended by adding at the end the following: 
 
BFunctions of the defense and civilian Boards of contract appeals 
211.Contract disputesThe Defense Board shall have jurisdiction as provided by section 8(a)(1) of the Contract Disputes Act of 1978 (41 U.S.C. 607(a)). The Civilian Board shall have jurisdiction as provided by section 8(b)(1) of such Act (41 U.S.C. 607(b)).. 
232.Enhanced access for small businessSection 9(a) of the Contract Disputes Act of 1978 (41 U.S.C. 608) is amended by striking out the period at the end of the first sentence and inserting the following: or, in the case of a small business concern (as defined in the Small Business Act and regulations under that Act), $150,000 or less.. 
233.Applicability to certain contractsThe Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.), as amended by section 231, is further amended by adding at the end the following: 
 
212.Applicability to certain contracts 
(a)Contracts at or below the simplified acquisition thresholdNotwithstanding section 33 of this Act, the authority conferred on the Defense Board and the Civilian Board by this title is applicable to contracts in amounts not greater than the simplified acquisition threshold. 
(b)Contracts for commercial itemsNotwithstanding section 34 of this Act, the authority conferred on the Defense Board and the Civilian Board by this title is applicable to contracts for the procurement of commercial items.. 
DTransfers and transition, savings, and conforming provisions 
241.Transfer and allocation of appropriations and personnel 
(a)Transfers 
(1)Armed Services Board of Contract AppealsThe personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balance of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available to, or to be made available in connection with the functions vested by law in the Armed Services Board of Contract Appeals established pursuant to section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607) (as in effect on the day before the effective date described in section 251), shall be transferred to the Department of Defense Board of Contract Appeals for appropriate allocation by the Chairman of that Board. 
(2)Other Boards of contracts appealsThe personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balance of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available to, or to be made available in connection with the functions vested by law in the boards of contract appeals established pursuant to section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607) (as in effect on the day before the effective date described in section 251) other than the Armed Services Board of Contract Appeals, the board of contract appeals of the Tennessee Valley Authority, and the Postal Service Board of Contract Appeals shall be transferred to the Civilian Board of Contract Appeals for appropriate allocation by the Chairman of that Board. 
(b)Effect on personnelPersonnel transferred pursuant to this subtitle shall not be separated or reduced in compensation for one year after such transfer, except for cause. 
(c)Regulations 
(1)The Department of Defense Board of Contract Appeals and the Civilian Board of Contract Appeals shall each prescribe regulations for the release of competing employees in a reduction in force that gives due effect to— 
(A)efficiency or performance ratings; 
(B)military preference; and 
(C)tenure of employment. 
(2)In prescribing the regulations, the Board concerned shall provide for military preference in the same manner as set forth in subchapter I of chapter 35 of title 5, United States Code. 
242.Terminations and savings provisions 
(a)Termination of Boards of contract appealsEffective on the effective date described in section 251, the boards of contract appeals established pursuant to section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607) (as in effect on the day before such effective date), other than the board of contract appeals of the Tennessee Valley Authority and the Postal Service Board of Contract Appeals, shall terminate. 
(b)Savings provision for contract dispute matters pending before Boards 
(1)This title and the amendments made by this title shall not affect any proceedings pending on the effective date described in section 251 before any board of contract appeals terminated by subsection (a). 
(2)In the case of any such proceedings pending before the Armed Services Board of Contract Appeals, the proceedings shall be continued by the Department of Defense Board of Contract Appeals, and orders which were issued in any such proceeding by the Armed Services Board of Contract Appeals shall continue in effect until modified, terminated, superseded, or revoked by the Department of Defense Board of Contract Appeals, by a court of competent jurisdiction, or by operation of law. 
(3)In the case of any such proceedings pending before an agency board of contract appeals other than the Armed Services Board of Contract Appeals or the board of contract appeals of the Tennessee Valley Authority, the proceedings shall be continued by the Civilian Board of Contract Appeals, and orders which were issued in any such proceeding by the agency board shall continue in effect until modified, terminated, superseded, or revoked by the Civilian Board of Contract Appeals, by a court of competent jurisdiction, or by operation of law. 
243.Contract disputes authority of Boards 
(a)Section 2 of the Contract Disputes Act of 1978 (41 U.S.C. 601) is amended— 
(1)in paragraph (2), by striking out , the United States Postal Service, and the Postal Rate Commission; 
(2)by redesignating paragraph (7) as paragraph (9); 
(3)by amending paragraph (6) to read as follows: 
 
(6)the terms agency board or agency board of contract appeals mean— 
(1)the Department of Defense Board of Contract Appeals established under section 8(a)(1) of this Act; 
(2)the Civilian Board of Contract Appeals established under section 8(b)(1) of this Act; 
(3)the board of contract appeals of the Tennessee Valley Authority; or 
(4)the Postal Service Board of Contract Appeals established under section 8(h) of this Act;; and 
(4)by inserting after paragraph (6) the following new paragraphs: 
 
(7)the term Defense Board means the Department of Defense Board of Contract Appeals established under section 8(a)(1) of this Act; 
(8)the term Civilian Board means the Civilian Board of Contract Appeals established under section 8(b)(1) of this Act; and. 
(b)Section 8 of the Contract Disputes Act of 1978 (41 U.S.C. 607), as amended by section 221, is further amended— 
(1)by striking out subsection (c); 
(2)in subsection (d)— 
(A)by striking out the first sentence and inserting in lieu thereof the following: The Defense Board shall have jurisdiction to decide any appeal from a decision of a contracting officer of the Department of Defense, the Department of the Army, the Department of the Navy, the Department of the Air Force, or the National Aeronautics and Space Administration relative to a contract made by that department or agency. The Civilian Board shall have jurisdiction to decide any appeal from a decision of a contracting officer of any executive agency (other than the Department of Defense, the Department of the Army, the Department of the Navy, the Department of the Air Force, the National Aeronautics and Space Administration, the United States Postal Service, the Postal Rate Commission, or the Tennessee Valley Authority) relative to a contract made by that agency. Each other agency board shall have jurisdiction to decide any appeal from a decision of a contracting officer relative to a contract made by its agency.; and 
(B)in the second sentence, by striking out Claims Court and inserting in lieu thereof Court of Federal Claims; 
(3)by striking out subsection (h) and inserting in lieu thereof the following: 
 
(h)There is established an agency board of contract appeals to be known as the Postal Service Board of Contract Appeals. Such board shall have jurisdiction to decide any appeal from a decision of a contracting officer of the United States Postal Service or the Postal Rate Commission relative to a contract made by either agency. Such board shall consist of judges appointed by the Postmaster General who shall meet the qualifications of and serve in the same manner as judges of the Civilian Board of Contract Appeals. This Act and title II of the Office of Federal Procurement Policy Act shall apply to contract disputes before the Postal Service Board of Contract Appeals in the same manner as they apply to contract disputes before the Civilian Board.; and 
(4)by striking out subsection (i). 
244.References to agency Boards of contract appeals 
(a)Defense BoardAny reference to the Armed Services Board of Contract Appeals in any provision of law or in any rule, regulation, or other paper of the United States shall be treated as referring to the Department of Defense Board of Contract Appeals. 
(b)Civilian BoardAny reference to an agency board of contract appeals other than the Armed Services Board of Contract Appeals, the board of contract appeals of the Tennessee Valley Authority, or the Postal Service Board of Contract Appeals in any provision of law or in any rule, regulation, or other paper of the United States shall be treated as referring to the Civilian Board of Contract Appeals. 
245.Conforming amendments 
(a)Title 5Section 5372a(a)(1) of title 5, United States Code, is amended by inserting after of 1978 the following: or a member of the Department of Defense Board of Contract Appeals or the Civilian Board of Contract Appeals appointed under section 202 of the Office of Federal Procurement Policy Act. 
(b)Office of Federal Procurement Policy ActThe table of contents for the Office of Federal Procurement Policy Act (contained in section 1(b)) is amended— 
(1)by inserting the following before the item relating to section 1: 
 
 
Title I—Federal Procurement Policy generally;and 
(2)by adding at the end the following: 
 
 
Title II—Dispute resolution 
Subtitle A—General Provisions 
201. Definitions 
202. Membership 
203. Chairmen 
204. Rulemaking authority 
205. Authorization of appropriations 
Subtitle B—Functions of the Defense and Civilian Boards of Contract Appeals 
211. Contract disputes 
212. Applicability to certain contracts. 
EEffective date; regulations and appointment of chairmen 
251.Effective dateTitle II of the Office of Federal Procurement Policy Act, as added by this title, and the amendments and repeals made by this title shall take effect 1 year after the date of the enactment of this Act. 
252.Regulations 
(a)Regulations regarding claimsNot later than 1 year after the date of the enactment of this Act, the Chairman of the Armed Services Board of Contract Appeals and the Chairman of the General Services Board of Contract Appeals, in consultation with the Administrator for Federal Procurement Policy, shall jointly issue— 
(1)such procedural rules and regulations as are necessary to the exercise of the functions of the Department of Defense Board of Contract Appeals and the Civilian Board of Contract Appeals under sections 211 of the Office of Federal Procurement Policy Act (as added by this title); and 
(2)statements of policy of general applicability with respect to such functions. 
(b)Regulations regarding appointment of judgesNot later than 1 year after the date of the enactment of this Act— 
(1)the Chairman of the Armed Services Board of Contract Appeals shall issue rules governing the establishment and maintenance of a register of eligible applicants and the selection of judges for the Department of Defense Board of Contract Appeals; and 
(2)the Administrator for Federal Procurement Policy shall issue rules governing the establishment and maintenance of a register of eligible applicants and the selection of judges for the Civilian Board of Contract Appeals. 
253.Appointment of Chairmen of Defense Board and Civilian BoardNotwithstanding section 251, not later than 1 year after the date of the enactment of this Act— 
(1)the Secretary of Defense shall appoint the Chairman of the Department of Defense Board of Contract Appeals; and 
(2)the Administrator for Federal Procurement Policy shall appoint the Chairman of the Civilian Board of Contract Appeals. 
 
